              Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 1 of 15



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9

10
      DAVID BORDEN, individually, and on                   Case No.
11    behalf of all others similarly situated,
                                                           CLASS ACTION COMPLAINT FOR
12                             Plaintiff,                  VIOLATION OF THE TELEPHONE
      v.                                                   CONSUMER PROTECTION ACT, 47
13                                                         U.S. C. § 227
      EFINANCIAL, LLC, a Washington Limited
14    Liability Company,                                   DEMAND FOR JURY TRIAL
15                             Defendant.
16

17
            Comes now plaintiff DAVID BORDEN, individually, and on behalf of all others
18
     similarly situated (or “Plaintiff”) alleges as follows:
19
                                              I.      PARTIES
20

21          1.        Plaintiff, David Borden, is the subscriber assigned to, and exclusively uses and

22   maintains, the cell phone that was sent text messages from Defendant or Defendant’s agents.
23   Plaintiff successfully registered this phone number with the National Do-Not-Call Registry on
24
     July 15, 2003.
25

26


      CLASS ACTION COMPLAINT - PAGE 1
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 2 of 15



 1          2.     Defendant, eFinancial, LLC, is a Washington Limited Liability Company with its
 2   principle place of business located in the Western District of Washington at 13810 SE Eastgate
 3
     Way, #300, Bellevue, WA 98005.
 4
                                II.     JURISDICTION AND VENUE
 5
            3.     This Court has jurisdiction over this matter pursuant to 47 U.S.C. § 227(b)(3), 47
 6

 7   U.S.C. § 227(c)(5), 28 U.S.C. § 1331 and 28 U.S.C. § 1391.

 8          4.     Defendant is a Washington Limited Liability Company with its principal place of

 9   business located in the Western District of Washington. As such, this Court has personal
10
     jurisdiction over Defendant and venue is appropriate in this Court pursuant to 28 U.S.C. §
11
     1391(b)(1).
12
                                III.    PRELIMINARY STATEMENT
13
            5.     The Telephone Consumer Protection Act, as amended, 47 U.S.C. § 227
14

15   (“TCPA”), is a consumer protection statute that confers on Plaintiffs the right to be free from

16   certain harassing and privacy-invading conduct, including, but not limited to, sending text
17   messages using an ATDS or sending text messages to persons and entities on the National Do-
18
     Not-Call Registry, and authorizes an award of damages whenever a violation occurs. The TCPA
19
     provides a private right of action and statutory damages for each violation. Congress and the
20
     Federal Communications Commission (“FCC”) created the TCPA and its implementing
21

22   regulations in response to immense public outcry about unwanted text messages and robocalls.

23          6.     This is a class action lawsuit alleging that Defendant, eFinancial, LLC

24   (“eFinancial”), violated the Telephone Consumer Protection Act and implementing regulations
25   by (1) using an automatic telephone dialing system (“ATDS”) when it sent Plaintiff and the
26


      CLASS ACTION COMPLAINT - PAGE 2
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 3 of 15



 1   putative class members text message advertisements without obtaining Prior Express Written
 2   Consent; or (2) sending text messages to Plaintiff and other putative class members on the
 3
     National Do-Not-Call Registry to promote its products and services without obtaining prior
 4
     express invitation or permission evidenced by a signed, written agreement between the consumer
 5
     and seller which states that the consumer agrees to be contacted by this seller and includes the
 6

 7   telephone number to which text messages may be sent (“Requisite Do-Not-Call Permission”).

 8   By sending text message advertisements to Plaintiff and the putative class members without their

 9   Prior Express Written Consent, or by sending text messages to Plaintiff and the putative class
10
     members on the National Do-Not-Call Registry without obtaining Requisite Do-Not-Call
11
     Permission, Defendant invaded the privacy rights and right to seclusion of Plaintiff and the
12
     putative class members.
13
            7.      Plaintiff, individually and on behalf of all others similarly situated, sues the
14

15   Defendant for its actions that violate the TCPA and invaded their right to privacy and seclusion,

16   which it benefited from, and which arise from text messages sent to Plaintiff and the putative
17   class members in order to advertise the commercial availability or quality of Defendant’s
18
     products and services and encourage the purchase or rental of property, goods, or services
19
     (“eFinancial Insurance Text Messages”).
20

21

22

23

24

25

26


      CLASS ACTION COMPLAINT - PAGE 3
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 4 of 15



 1                                 IV.     GENERAL ALLEGATIONS
 2          8.     Between January 2, 2019, and January 23, 2019, Plaintiff was sent multiple
 3
     eFinancial Insurance Text Messages to his cell phone while at work during business hours:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      CLASS ACTION COMPLAINT - PAGE 4
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 5 of 15



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
            9.     The short code listed on the text messages sent to Plaintiff is 95578. The U.S.
21
     Short Code Directory identifies this short code as a dedicated, non-vanity short code owned and
22

23   controlled by Defendant eFinancial.

24

25

26


      CLASS ACTION COMPLAINT - PAGE 5
                 Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 6 of 15



 1           10.      Upon information and belief, Defendant or a third party on Defendant’s behalf
 2   used an ATDS to send the eFinancial Insurance Text Messages to Plaintiff and other persons and
 3
     entities.
 4
             11.      Upon information and belief, the ATDS used to send the eFinancial Insurance
 5
     Text Messages has the present capacity to store lists of numbers and send text messages to those
 6

 7   numbers automatically.

 8           12.      Upon information and belief, the ATDS used to send the eFinancial Insurance

 9   Text Messages has the present capacity to dial and store random and sequential numbers and it
10
     can send text messages without human intervention.
11
             13.      Pursuant to the TCPA and its implementing regulations, 47 C.F.R. 64.1200(f)(8),
12
     text messages that constitute advertising or telemarketing that are sent with the use of an ATDS
13
     may not be sent to persons or entities without obtaining Prior Express Written Consent. The
14

15   requisite consent is not effectuated without first obtaining a written agreement signed by the

16   person or entity being texted that states: “(A) By executing the agreement, such person authorizes
17   the seller to deliver or cause to be delivered to the signatory telemarketing calls using an
18
     automatic telephone dialing system or an artificial or prerecorded voice; and (B) The person is
19
     not required to sign the agreement (directly or indirectly), or agree to enter into such an agreement
20
     as a condition of purchasing any property, goods, or services.”
21

22           14.      Defendant, or a third party on Defendant’s behalf, sent the eFinancial Insurance

23   Text Messages despite not obtaining the requisite Prior Express Written Consent from the

24   Plaintiff or putative class members.
25

26


      CLASS ACTION COMPLAINT - PAGE 6
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 7 of 15



 1          15.     Upon information and belief, Defendant also sent the eFinancial Insurance Text
 2   Messages to Plaintiff and other persons and entities on the National Do-Not-Call Registry.
 3
            16.     Pursuant to the TCPA and its implementing regulations, telephone solicitations
 4
     may not be placed to persons and entities that are registered with the National Do-Not-Call
 5
     Registry at least 30 days prior to being contacted more than once within a 12-month period, and
 6

 7   without obtaining prior express invitation or permission evidenced by a signed, written

 8   agreement between the consumer and seller which states that the consumer agrees to be contacted

 9   by this seller and includes the telephone number to which the text messages may be sent
10
     (“Requisite Do-Not-Call Permission”).
11
            17.     However, Defendant sent the eFinancial Insurance Text Messages despite the fact
12
     that Plaintiff’s and other putative class members’ phone numbers were on the National Do-Not-
13
     Call Registry, and without obtaining the Requisite Do-Not-Call Permission of Plaintiff or the
14

15   other putative class members.

16          18.     These actions violate the TCPA and are an invasion of privacy and right to
17   seclusion.
18
            19.     Plaintiff’s employment requires full-time use of his cellular phone, and, as part of
19
     his employment, Plaintiff must keep his cellular phone active at all times so that he can receive
20
     work-related phone calls, emails, and text messages. The eFinancial Insurance Text Messages
21

22   sent by Defendant caused disruption and distraction to Plaintiff’s personal and business activities.

23          20.     By sending the eFinancial Insurance Text Messages, Defendant further harmed

24   Plaintiff and the members of the putative class by: (1) invading their privacy and right to
25   seclusion; (2) wasting their time; (3) causing the risk of personal injury due to interruption and
26


      CLASS ACTION COMPLAINT - PAGE 7
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 8 of 15



 1   distraction; (4) forcing them to receive junk advertisements on their cellular phones causing
 2   aggravation and disruption of normal activities; (5) depleting a cell phone's or wireless phone’s
 3
     battery, resulting in increased electricity costs; and (6) intrusion upon and occupation of the
 4
     capacity of a cell phone or wireless phone.
 5
                                   V.   CLASS ACTION ALLEGATIONS
 6

 7          21.     Plaintiff brings this action as a class action, pursuant to Rule 23(a) and 23(b)(3),

 8   Federal Rules of Civil Procedure, for statutory damages on behalf of itself and a class of all

 9   persons similarly situated.
10
            22.     Plaintiff brings this class action pursuant to the TCPA, and is a member of, and
11
     seeks to represent, a class of persons and entities (“Plaintiff Class”) defined as:
12
                    “All persons and entities whose telephone numbers were sent
13                  eFinancial Insurance Text Messages on or after September 6, 2015,
                    where:
14
                    1)      Defendant, or others on its behalf sent the eFinancial
15                  Insurance Text Messages using an ATDS to (i) advertise the
                    commercial availability or quality of any property, goods, or
16
                    services; or encourage the purchase or rental of property, goods, or
17                  services; (ii) where such persons’ and entities’ telephone numbers
                    were assigned to a cellular phone service; and (iii) where Defendant
18                  failed to obtain Prior Express Written Consent from those persons
                    and entities to send text messages using an ATDS; or
19

20                  2)      Defendant, or others on its behalf sent more than one
                    eFinancial Insurance Text Messages within a 12-month period (i) to
21                  persons and entities who were registered with the National Do-Not-
                    Call Registry for at least 30 days prior to being contacted; (ii)
22                  encouraging the purchase or rental of property, goods, or services;
                    (iii) where such persons’ and entities’ telephone numbers were
23                  assigned to a cellular phone service; and (iv) where Defendants
24                  failed to obtain Requisite Do-Not-Call Permission from those
                    persons and entities contacted.”
25

26


      CLASS ACTION COMPLAINT - PAGE 8
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 9 of 15



 1          23.       Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff avers that the proposed class is in
 2   excess of 50 persons. The class size is so numerous that joinder of all members is
 3
     impracticable.
 4
            24.       Commonality (Fed. R. Civ. P. 23(a)(2)): There are questions of law and fact
 5
     common to all members of the class. Common material questions of fact and law include, but
 6

 7   are not limited to, the following:

 8          a.        whether Defendant (or another on its behalf) used an ATDS to send the eFinancial

 9          Insurance Text Messages to Plaintiff and other members of the class;
10
            b.        whether the eFinancial Insurance Text Messages constitute Advertisements;
11
            c.        whether the eFinancial Insurance Text Messages constitute Telemarketing;
12
            d.        whether Defendant violated the Telephone Consumer Protection Act and its
13
            implementing regulations by using (or having another on its behalf use) an ATDS to send
14

15          eFinancial Insurance Text Messages to Plaintiff and the class members without obtaining

16          Prior Express Written Consent;
17          e.        whether Defendant violated the Telephone Consumer Protection Act and its
18
            implementing regulations by sending (or having another on their behalf send) the
19
            eFinancial Insurance Text Messages to Plaintiff and the class members where the
20
            numbers contacted were registered with the National Do-Not-Call Registry at least 30
21

22          days prior to being contacted more than once within a 12-month period, without obtaining

23          Requisite Do-Not-Call Permission;

24          f.        whether Plaintiff and the other members of the class are entitled to statutory
25          damages; and
26


      CLASS ACTION COMPLAINT - PAGE 9
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 10 of 15



 1           g.      whether Plaintiff and the other members of the class are entitled to treble damages.
 2           25.     Typicality (Fed. R. Civ. P. 23(a)(3)): The claims of the named Plaintiff are typical
 3
     of the claims of all members of the class and are based on the same operative facts and legal
 4
     theories. Plaintiff alleges that Defendant sent the same eFinancial Insurance Text Messages to
 5
     Plaintiff and the other class members. Plaintiff raises questions of fact and law common to the
 6

 7   class members. They share the common injuries of: (1) invading their privacy and right to

 8   seclusion; (2) wasting their time; (3) causing the risk of personal injury due to interruption and

 9   distraction; (4) forcing them to receive junk advertisements on their cellular phones causing
10
     aggravation and disruption of normal activities; (5) depleting a cell phone's or wireless phone’s
11
     battery, resulting in increased electricity costs; and (6) intrusion upon and occupation of the
12
     capacity of a cell phone or wireless phone. Defendant has acted the same or in a similar manner
13
     with respect to each class member
14

15           26.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): The named Plaintiff

16   will fairly and adequately represent and protect the interests of the class members. Plaintiff is
17   committed to this cause, will litigate it vigorously, and is aware of the fiduciary duties of a class
18
     representative. Plaintiff’s interests are consistent with and not antagonistic to the interests of the
19
     other class members. Plaintiff has a strong personal interest in the outcome of this action and
20
     has retained experienced class counsel to represent his and the other class members.
21

22           27.     Class Counsel is experienced in class action litigation and has successfully

23   litigated class claims.

24           28.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): A class action is
25   superior to all other available methods for the fair and equitable adjudication of the controversy
26


      CLASS ACTION COMPLAINT - PAGE 10
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 11 of 15



 1   between the parties. Common questions of law and fact predominate over any questions affecting
 2   only individual members, and a class action is superior to other methods for the fair and efficient
 3
     adjudication of the controversy because:
 4
            a.      proof of Plaintiff’s claims will also prove the claims of the class members without
 5
            the need for separate or individualized proceedings;
 6

 7          b.      evidence regarding defenses or any exceptions to liability that Defendant may

 8          assert and prove will come from Defendant’s records (or that of its agents who sent the

 9          eFinancial Insurance Text Messages) and will not require individualized or separate
10
            inquiries or proceedings;
11
            c.      Defendant has acted and may be continuing to act pursuant to common policies
12
            or practices by sending the eFinancial Insurance Text Messages to Plaintiff and the class
13
            members;
14

15          d.      the amount likely to be recovered by individual class members does not support

16          individual litigation;
17          e.      a class action will permit a large number of relatively small claims involving
18
            virtually identical facts and legal issues to be resolved efficiently in one proceeding based
19
            upon common proofs; and
20
            f.      this case is inherently manageable as a class action in that:
21

22                  i. Defendant or its agent(s) identified the persons or entities to send the

23                      eFinancial Insurance Text Messages to and it is believed that Defendant’s

24                      computer and business records, or those of its agents, will enable the Plaintiff
25                      to readily identify class members and establish liability and damages;
26


      CLASS ACTION COMPLAINT - PAGE 11
            Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 12 of 15



 1                  ii. liability and damages can be established for the Plaintiff and for the class
 2                     members with the same common proofs;
 3
                    iii. statutory damages for violations of the TCPA are the same for each class
 4
                       member;
 5
                    iv. a class action will result in an orderly and expeditious administration of claims
 6

 7                     and will foster economics of time, effort and expense;

 8                  v. a class action will contribute to uniformity of decisions concerning

 9                     Defendant’s practices; and
10
                    vi. as a practical matter, the claims of the class members are likely to go
11
                       unaddressed absent class certification.
12
                                       VI.    CAUSES OF ACTION
13
                              Claim for Relief for Violations of the TCPA
14

15          29.     Plaintiff reasserts and incorporates herein by reference the averments set forth in

16   paragraphs 1 through 28, above.
17          30.     Plaintiff brings this action against the Defendant for sending eFinancial Insurance
18
     Text Messages to Plaintiff and to members of the Plaintiff Class in violation of the TCPA and its
19
     implementing regulations.
20
            31.     Defendant violated the TCPA and implementing regulations 47 C.F.R. §
21

22   64.1200(a), by initiating or authorizing the sending of the eFinancial Insurance Text Messages

23   to the phone numbers of Plaintiff and the members of the Plaintiff Class without receiving Prior

24   Express Written Consent.
25

26


      CLASS ACTION COMPLAINT - PAGE 12
             Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 13 of 15



 1          32.     Defendant violated the TCPA and implementing regulation 47 C.F.R. §
 2   64.1200(c), by initiating or authorizing the sending of the eFinancial Insurance Text Messages
 3
     to the phone numbers of Plaintiff and the members of the Plaintiff Class where such persons and
 4
     entities were registered with the National Do-Not-Call Registry at least 30 days prior to being
 5
     contacted by Defendants more than once within a 12-month period, and without obtaining
 6

 7   Requisite Do-Not-Call Permission from Plaintiff or members of the Plaintiff Class

 8          33.     The named Plaintiff and members of the Plaintiff Class are entitled to $1,500 for

 9   each violation of each of the eFinancial Insurance Text Messages that violated 47 C.F.R. §
10
     64.1200(a) and $1,500 for each of the eFinancial Insurance Text Messages that violated 47 C.F.R.
11
     § 64.1200(c), that was sent to them willfully or knowingly.
12
            34.     In the alternative, the named Plaintiff and members of the Plaintiff Class are
13
     entitled to $500 for each violation of each of the eFinancial Insurance Text Messages that violated
14

15   47 C.F.R. § 64.1200(a) and $500 for each of the eFinancial Insurance Text Messages that violated

16   47 C.F.R. § 64.1200(c), that was negligently sent to them.
17                                    VII.   PRAYER FOR RELIEF
18
            WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,
19
     demands judgment in his favor and against Defendant and requests an order:
20
            A.      certifying this action as a class action pursuant to Rule 23, appointing Plaintiff,
21

22                  David Borden, as the representative of the members of the class defined above,

23                  and appointing the undersigned as counsel for the members of the class;

24

25

26


      CLASS ACTION COMPLAINT - PAGE 13
          Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 14 of 15



 1        B.    finding that Defendant caused the eFinancial Insurance Text Messages to be sent
 2              to Plaintiff and to each class member in violation of the TCPA and its
 3
                implementing regulations;
 4
          C.    finding that Defendant is liable to pay statutory damages of $1,500 for each of the
 5
                eFinancial Insurance Text Messages that violated 47 C.F.R. § 64.1200(a) and
 6

 7              $1,500 for each of the eFinancial Insurance Text Messages that violated 47 C.F.R.

 8              § 64.1200(c) that was knowingly and willfully sent to Plaintiff and each class

 9              member;
10
          D.    finding that, in the alternative, Defendant is liable to pay statutory damages of
11
                $500 for each of the eFinancial Insurance Text Messages that violated 47 C.F.R.
12
                § 64.1200(a) and $500 for each of the eFinancial Insurance Text Messages that
13
                violated 47 C.F.R. § 64.1200(c) that was negligently sent to Plaintiff and to each
14

15              class member;

16        E.    entering a judgment in favor of the Plaintiff as representative of the members of
17              the class for the total amount of statutory penalties plus pre-judgment interest and
18
                allowable costs;
19
          F.    requiring Defendant to pay a court appointed trustee the full amount of the
20
                penalties, interest and costs to be distributed to the class members after deducting
21

22              costs and fees as determined by the Court;

23        G.    awarding equitable reasonable attorneys’ fees and costs incurred in connection in

24              this action and an incentive bonus to Plaintiff, to be deducted from the total
25

26


     CLASS ACTION COMPLAINT - PAGE 14
            Case 2:19-cv-01430-JLR Document 1 Filed 09/06/19 Page 15 of 15



 1                amount of penalties, interest and costs before the pro-rata amounts are distributed
 2                by the trustee for the class members; and
 3
           H.     granting such other relief as may be appropriate, including entry of an Order
 4
                  enjoining Defendant from continuing such unlawful conduct.
 5
                                        VIII.   JURY DEMAND
 6

 7         Plaintiff demands trial by jury on all issues that can be heard by a jury.

 8   DATED this 6th day of September, 2019.

 9
                                                  DBS | LAW
10

11

12
                                                  By      _/s/ Daniel J. Bugbee_____________
13                                                        Daniel J. Bugbee, WSBA No. 42412
                                                          Dominique R. Scalia, WSBA No. 47313
14
                                                          155 NE 100th St., Suite 205
15                                                        Seattle, WA 98125
                                                          Tel: (206) 489-3819
16                                                        Attorneys for Plaintiff

17

18

19

20

21

22

23

24

25

26


      CLASS ACTION COMPLAINT - PAGE 15
